11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Larry Ackers,                                 * From the 42nd District Court
                                                of Taylor County,
                                                Trial Court No. 50128-A.

Vs. No. 11-18-00352-CV                        * December 31, 2020

Comerica Bank & Trust, N.A.,                  * Opinion by Bailey, C.J.
Trustee of the Larry Ackers Generation         (Panel consists of: Bailey, C.J.,
Skipping Trust,                                 and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., and
                                                Trotter, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Larry Ackers.